Citation Nr: 1446168	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a cervical spine disability.

In December 2008, the Board remanded the claim for further development.  In August 2009, the Board denied the claim and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed with the Court and in an April 2010 Order, the motion was granted pursuant to the instructions in the Joint Motion.  

In March and July 2011, the Board remanded the claim for further development.  In October 2011, the Board denied the claim and the Veteran appealed the decision to the Court.  A Joint Motion for Remand was filed with the Court and in an October 2012 Order, the motion was granted pursuant to the instructions in the Joint Motion.

In October 2013, a Veterans Health Administration (VHA) outside medical opinion was requested.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, a Veterans Health Administration (VHA) outside medical opinion was requested and an opinion was received in July 2014.  In August 2014, the Veteran was notified about the VHA opinion and in a response that month, he indicated that he did not wish to waive RO consideration of the VHA opinion or the new evidence he attached to the response form.  He requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  The case therefore must be remanded to the agency of original jurisdiction (AOJ) for initial review and consideration.  Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must readjudicate the issue on appeal with consideration of the additional evidence received since the most recent SSOC, including the July 2014 VHA opinion and the new evidence the Veteran attached to the August 2014 response form.  If the benefit sought is not fully granted, a SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



